BARNES &THORNBURGllp                                                                                        2029 Century Park East, Suite 300
                                                                                                            Los Angeles, OA 90067-2904 U.S.A.
                  S DISTRICT
               ATE           C
                                                                                                            (310)284-3880
              T                                                                                             Fax (310)284-3894




                                             O
          S




                                              U
       ED




                                               RT
                                                                                                            www.btlaw.com
                                            D
                        RDERE
   UNIT




            IT   IS SO O




                                                    R NIA
   NO




                                           archi
                                  K. DeM




                                                    FO
                        irginia
              Judge V
    RT




                                                               October 26,2018
                                                LI
            ER
       H




                                              A C
                 N                 F
                     D IS T IC T O
                           R


RODRIGO RAQUEDAN,on behalf of himself,                                        CASE NO.5:17-cv-03828-LHK
all others similarly situated.
                                                                              CLASS ACTION
                         Plaintiff,                                           ORDER RE
                                                                              xxxxxxxxxx SCHEDULE REGARDING
                                                                              PROPOSED
            vs.
                                                                              DOCUMENT PRODUCTION
CENTERPLATE OF DELAWARE,INC.,a
Delaware corporation; and DOES 1 throu^ 50,
inclusive.                                                                    Complaint Filed: May 24, 2017
                                                                              Date of Removal: July 5, 2017
                         Defendants.                                          Trial Date:      September 27,2019



To the Honorable Court:

        Pursuant to the Magistrate Judge Virginia DeMarchi's October 23,2018 Order in the
above-captioned matter. Defendant Centerplate proposes the following schedule for production
of the remaining PDF records discussed during the October 23, 2018 hearing:


            1) Centerplate will produce all of the available PDF time records with only the names of
               the employees who have opted out redacted by no later than November 21, 2018, but
               will provide these records on a rolling basis as they are redacted. As agreed amongst
               counsel, Centerplate will prioritize the records for Qualcomm Stadium, Levi's
                     Stadium, and AT&T Park, the locations to which Plaintiffs have limited their
                     certification motion.



                                                                        BARNES & THORNBURG LLP

                                                                        BY:/s/ STEVE L. HERNANDEZ
                                                                              SCOTT J. WITLIN
                                                                              STEVE L. HERNANDEZ
                                                                              Attorneys for Defendant
                                                                              CENTERPLATE OF DELAWARE,INC.



Atlaula       Califimna.           CSrirago         Dehware   Indiana    ^£c]ligan   Ivfinseapolis   Ohio     Texas     Washingtoxi,D.C.
